DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because it contains two paragraphs, and it should be limited to a single paragraph.   Correction is required.  See MPEP § 608.01(b).

Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 10 provides additional limitations for a solid-state battery module according to claim 6.  Claim 6 provides additional limitations for a solid-state battery module according to claim 4.  Since both claim 6 and claim 10 depend on claim 4, and the additional limitations provided by both claim 6 and claim 10 are identical, claim 10 does not further limit the subject matter of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara et al. (Machine Translation of WO2019003772 A1), hereinafter Fujiwara, as evidenced by Moore, G.F. (Electric Cables Handbook, 3rd Edition, 1997) hereinafter Moore.
Regarding claim 1, Fujiwara discloses a power storage device ([0012], Figs. 1-2, ref. 8) which is a battery module comprised of a plurality of battery cells, wherein the battery module includes spacers ([0005],[0010], Figs. 1-2, ref. 22) and an exterior body (Figs. 1-2, ref. 13) disposed between the plurality of secondary batteries (Figs. 1-2, ref. 11), thus reading on “a separator” disposed between adjacent battery cells. 
As to the claimed elastic member, the applicants define the elastic member as being a metal, ceramic, and a resin material.  [0027]-[0028] of Fujiwara teach that the spacer 22 has elastic members 24 and may be made of rubber, foam, thermoplastic elastomer, or the like. Specific examples disclosed include silicone rubber, fluororubber, ethylene-propylene rubber and the like. [0036] of Fujiwara teach “The rubber member is made of rubber that elastically deforms following changes in the thickness of the battery stack 10, and may be made of the same material as the rubber applied to the elastic member 24 of the spacer 22.”, which implies that spacer 22 possesses the same characteristics of the rubber member.  Therefore, it can be ascertained that the elastic member 24 is inherently deformable, thus reading on “a separator comprising an elastically deformable elastic member”.  
While Fujiwara does not specifically state that the separator electrically insulates the adjacent solid-state battery cells, Fujiwara necessarily and inherently possesses this limitation, whereby the use of a silicone rubber, for example, possesses a high-volume electrical resistivity (Moore, Table 1: Row 1) thus reasonably insulating adjacent battery cells. (MPEP 2112.01)
Fujiwara further discloses a compression spring (e.g., a coil) (Figs. 3-4, ref. 30) that is attached to an end plate (Figs. 3-4, ref. 20) extending along the first direction (i.e., horizontal direction) that presses the battery stack (Figs. 3-4, ref. 10) at a constant pressure ([0032]), whereby the spacer has an elastic member (Figs. 3-4, ref. 24) that elastically deforms ([0028]) providing a more uniform pressing force to the secondary batteries ([0027]), thus reading on “a separator comprising an elastically deformable elastic member which applies biasing force in a stacking direction”. 
Although Fujiwara teaches the use of a separator comprising an elastically deformable elastic member in other than solid-state batteries, the prior art suggests and appreciates the use of the separator broadly in secondary batteries with either electrolytic solution or a solid electrolyte ([0012], [0015]), whereby one of ordinary skill in the art before the effective filing date would reasonably and widely use the teachings of Fujiwara in other battery types such as solid-state batteries.  

Regarding claim 2, Fujiwara discloses all the limitations as set forth above.  In addition, Fujiwara discloses an exterior body ([0005], Figs. 1-2, ref. 13) that accommodates the electrode body (i.e., laminated body with plurality of cells) ([0015], Fig. 2, ref. 12), whereby there is a gap ([0021]) between each electrode and the side wall portion (Fig. 1, ref. 15) to avoid damage to the electrode assembly.  According to the instant specification, the gap (Fig. 5, ref. 111) is formed between the elastic members (Fig. 5, ref. 123a and 123b), but it is not claimed as such, whereby the claim limitation appears instead to imply that the gap is formed between two adjacent cells.  It is clear from Fujiwara that since there is a separator between cells, and a gap between each electrode and side wall, a gap is present thereof. 

Regarding claim 3, Fujiwara discloses all the limitations as set forth above.  Fujiwara further discloses the spacer adjacent to the exterior body as discussed in claim 1 above, which comprises the elastic member, and discloses that the connection part is located above the electrode body (Figs. 1-2, ref. 36, and Modified Fig. 2) and the exterior body, thus reading on “the separator comprises a body comprising the elastic member and a fixing part, wherein the fixing part is disposed at least above the body”.  In addition, Fujiwara discloses an exterior body ([0005], Figs. 1-2, ref. 13) with a connection portion ([0038], Figs. ref. 36) fixed to the electrode terminal and an expansion/contraction portion ([0038], Figs. 1-2, ref. 37) that expands and contracts in the first direction ([0038]), thereby reading on “the fixing part regulates movement of the body by a predetermined amount or more”.  

    PNG
    media_image1.png
    494
    595
    media_image1.png
    Greyscale

Modified Figure 2

Regarding claim 4, Fujiwara discloses all the limitations as set forth above.  Fujiwara discloses the battery module as discussed in claim 1 above. Fujiwara further discloses secondary batteries ([0010], Figs. 1-2, ref. 11) that form a battery stack ([0010], Figs. 3-4, ref. 10), which include a laminated electrode body ([0017], Figs. 2-4, ref. 12) with positive and negative electrodes, and a nonaqueous electrolyte ([0012], [0015]) interposed therebetween, whereby the laminate is laminated in the first horizontal direction which is the same as the stacking direction.  Fujiwara further discloses that a solid electrolyte using a gel polymer or the like may be used instead of the electrolytic solution ([0015).
Although Fujiwara teaches the use of the separator as discussed in claim 1 above other than solid-state batteries, the prior art suggests and appreciates the use of the separator broadly in secondary batteries with either electrolytic solution or a solid electrolyte ([0015]), whereby one of ordinary skill in the art before the effective filing date would reasonably and widely use the teachings of Fujiwara in other battery types such as solid-state batteries, whereby the laminate would contain a solid electrolyte such as a solid gel electrolyte.  

Regarding claim 5, Fujiwara discloses all the limitations as set forth above.  Fujiwara discloses the battery module as discussed in claim 1 above.  Fujiwara further discloses a compression spring (e.g., a coil) ([0011], Figs. 3-4, ref. 30) that is attached to an end plate ([0011], Figs. 3-4, ref. 20) extending along the first direction (i.e., horizontal direction) further attached to a pressing plate ([0030], Figs. 2-4, ref. 31) that is perpendicular to the first direction (i.e., laminating direction) (Figs. 3-4, ref. 10, Modified Fig. 3), whereby the compression spring acts on the pressing plate ([0030], [0031], Modified Fig. 3) to press the battery stack at a constant pressure ([0032]), thus reading on a “pressing part that applies surface pressure to a surface substantially perpendicular to the laminating direction of the laminate”.
  

    PNG
    media_image2.png
    620
    578
    media_image2.png
    Greyscale

Modified Figure 3

Regarding claims 6 and 10, Fujiwara discloses all the limitations as set forth above.  Fujiwara discloses the battery module as discussed in claim 1 above.  Fujiwara further discloses a bind bars ([0013], [0014], Figs. 1-2, ref. 21) and end plates (([0013], [0014], Figs. 1-2, ref. 20), wherein the bind bars and end plates are disposed at both ends of the plurality of solid-state battery cells (See Fig. 2), thus reading on “bind bars or end plates are disposed at both ends of the plurality of solid-state battery cells”.  Fujiwara discloses a pressing plate ([0030], Figs. 2-4, ref. 31) that is composed of an elastic member (Fig. 2, ref. 24), thus reading on “an end separator comprising an elastically deformable elastic member”, and is disposed between each end of the plurality of solid-state battery cells and the bind bars/end plates (Fig. 2, ref. 24), thus reading on “is disposed between each end of the plurality of solid-state battery cells and the bind bar or the end plate”.  Furthermore, Fujiwara discloses that the compression spring attached to the end plate acts on the pressing plate ([0030]) to press the battery stack at a constant pressure ([0032]) in the first direction (i.e., stacking direction), and the bind bars ([0013], [0014], Fig. 2, ref. 21) are connected to each of the end plates to apply a pre-determined tightening pressure, thereby reading on “end separator comprising an elastically deformable elastic member which applies biasing force in the stacking direction”.

Regarding claim 7, Fujiwara discloses all the limitations as set forth above.  Fujiwara discloses the separator as discussed in claims 1 and 2 above.  Fujiwara further discloses the separator with the elastic member and fixing part as discussed above in claim 3.  

Regarding claim 8, Fujiwara discloses all the limitations as set forth above.  Fujiwara discloses the separator as discussed in claims 1 and 2 above.  Fujiwara further discloses a power storage device (i.e., battery module) ([0012], Figs. 1-2, ref. 8).  Fujiwara further discloses the laminate as discussed above in claim 4.

Regarding claim 9, Fujiwara discloses all the limitations as set forth above.  Fujiwara discloses the separator as discussed in claim 3 above.  Fujiwara further discloses a power storage device (i.e., battery module) ([0012], Figs. 1-2, ref. 8), whereby the laminate as discussed in claim 4.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA PATRICK MCCLURE whose telephone number is (571)272-2742. The examiner can normally be reached Monday - Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Leong can be reached on (571)270-1292. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.P.M./Examiner, Art Unit 4162
/MILTON I CANO/Supervisory Patent Examiner
Art Unit 1723